Citation Nr: 0720046	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  96-24 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for a post-
operative left foot plantar fibroma, currently rated 20 
percent disabling. 

2.  Whether the decision to rate the left foot plantar 
fibroma as 10 percent disabling under Diagnostic Code 5328 in 
the August 1992 RO decision was a product of clear and 
unmistakabe error (CUE).  


REPRESENTATION

Appellant represented by:	Clayton Binion, Attorney


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran reportedly served on active military duty from 
July 1988 to July 1992.  While service medical records are 
consistent with that interval of service, the actual period 
of service has not been confirmed, and that matter is 
referred to the RO for appropriate action.  

In March 1995 the veteran submitted a claim for, in pertinent 
part, an increased evaluation for service-connected post-
operative plantar fibroma.  This appeal comes before the 
Board of Veterans' Appeals (Board) from a September 1995 
rating decision of the above Department of Veterans Affairs 
(VA) Regional Office (RO), which in pertinent part denied an 
increased evaluation from the 10 percent previously assigned 
for postoperative left foot plantar fibroma.  By a December 
1999 rating action the RO granted an increased evaluation to 
20 percent disabling for post-operative plantar fibroma, 
effective from the March 1995 date of receipt of claim for 
increase.  Also in the course of the appeal, the veteran was 
assigned intervals of temporary total disability rating for 
surgeries performed on the plantar fibroma, with 100 percent 
ratings assigned from October 26, 2004, through January 31, 
2005, and from May 31, 2005, through September 30, 2005, 
pursuant to 38 C.F.R. § 4.30, with a 20 percent schedular 
evaluation restored following each such interval.  Currently 
on appeal is a claim for an increased evaluation from the 20 
percent assigned for post-operative left foot fibroma, for 
the entire rating period to the exclusion of those intervals 
where a 100 percent rating was already assigned pursuant to 
section 4.30.   

The appeal also arises from a March 2000 decision finding 
that CUE was not committed by assignment of a 10 percent 
evaluation for post-operative left foot plantar fibroma under 
Diagnostic Code 5328.

The veteran had also perfected an appeal of the RO's denial 
of service connection for a right knee disorder.  However, 
the RO granted service connection for a right knee disorder 
in a June 2004 rating action.  Accordingly, as the June 2004 
decision was a full grant of benefits requested in that 
claim, there is no longer a case in controversy for review by 
the Board as to that issue.



FINDINGS OF FACT

1.  The veteran's service-connected post-operative left foot 
plantar fibroma is a moderately severe foot injury.  Severe 
foot injury residuals are not shown.  Disability equivalent 
to more than severe unilateral flatfoot is also not shown.  
Loss of use of the left foot is not demonstrated.  Surgical 
scarring does not present an additional disability on the 
basis of superficial tender or painful scar, or otherwise.

2.  The RO's August 1992 rating decision assigned an initial 
10 percent evaluation with the grant of service connection 
for post-operative left foot fibroma.  The veteran did not 
perfect an appeal, and the decision therefore became final.

3.  The appellant has failed to allege any kind of error of 
fact or law in the August 1992 rating decision assigning an 
initial 10 percent evaluation under Diagnostic Code 5328 for 
post-operative left foot fibroma, which, when called to the 
attention of later reviewers, compels the conclusion, as to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for the service-connected post-operative left foot plantar 
fibroma are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 
3.350(a)(2), 4.10, 4.20, 4.40, 4.45, 4.59, 4.63 4.71a, 4.118, 
Diagnostic Codes 5276, 5277, 5278, 5282, 5283, 5284, 7804 
(2006).

2.  The veteran's claim of CUE in the August 1992 rating 
decision assigning an initial 10 percent evaluation for post-
operative left foot plantar fibroma under Diagnostic Code 
5328 is not a valid CUE claim.  38 U.S.C.A. § 5109A (West 
2002 & Supp. 2007); 38 C.F.R. § 3.105(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

As noted above, the veteran's claim for an increased rating 
was filed and denied, then partially granted, several years 
before the enactment of the VCAA.  Subsequently, in March 
2001, the RO sent the veteran a letter informing him of the 
types of evidence needed to substantiate his claims and its 
duty to assist him in substantiating his claims under the 
VCAA.  He was provided an SOC in October 2002 and an SSOC in 
February 2003, then another VCAA notice letter was sent to 
him in September 2003.  Additional SSOCs were provided in 
July and September 2004, December 2005, and in February and 
June 2006.  He was advised of his opportunities to submit 
additional evidence.  These communications from the RO, taken 
together, informed the veteran that VA would assist him in 
obtaining evidence necessary to support his claims, such as 
records in the custody of a Federal department or agency, 
including VA, the service department, the Social Security 
Administration, and other pertinent agencies.  He was advised 
that it was his responsibility to send medical records 
showing he has a current disability as well as records 
showing a relationship between his claimed disabilities and 
service, or to provide a properly executed release so that VA 
could request the records for him.  The veteran was also 
specifically asked to provide to provide "any evidence in 
your possession that pertains to your claim."  See 38 C.F.R. 
§ 3.159(b)(1).

The Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  In addition, it appears 
that all obtainable evidence identified by the veteran 
relative to his claims has been obtained and associated with 
the claims file, and that neither he nor his attorney has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Moreover, the veteran 
has not demonstrated any error in VCAA notice, and therefore 
the presumption of prejudicial error as to such notice does 
not apply here.  See Sanders v. Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision, because 
the June 2006 SSOC contained the Dingess information. 

As to the CUE aspect of this appeal, the Board observes that 
the VCAA is not applicable to the appellant's allegation of 
CUE.  The U.S. Court of Appeals for Veterans Claims has 
determined that an assertion of CUE is not a conventional 
claim.  Instead, a CUE claimant is collaterally attacking a 
previous, final decision.  Given the nature of a claim to 
revise an earlier final RO decision based upon CUE, no 
notification as to additional evidentiary development of the 
record is at issue, since, as discussed below, the evaluation 
of such a claim is based upon the record as it was 
constituted at the time of the decision as to which revision 
is sought.

Moreover, the Court has held that "as a matter of law, the 
VCAA is inapplicable to CUE claims." Sorakubo v. Principi, 
16 Vet. App. 120, 122 (2002), citing Livesay v. Principi, 15 
Vet. App. 165, 178-79 (2001) (en banc).  The veteran's 
earlier effective date claim is based only upon his 
allegation of CUE in the July 1969 decision, and hence 
additional development of the claim is not warranted where, 
as here, the CUE claim is denied.  

II.  Claim for Increased Evaluation for Post-Operative 
Left Foot Plantar Fibroma

The current claim for an increased evaluation for post-
operative left foot plantar fibroma, also recently more 
accurately characterized as status post excision of a plantar 
fibroma with radical excision of the plantar fascia, 
originates with a claim for an increased evaluation for the 
left foot disability received in March 1995.  The veteran was 
granted an increased evaluation to 20 percent disabling 
effective from that date of claim.  As noted in the 
introduction, above, in the course of appeal the veteran has 
been assigned temporary 100 percent convalescent ratings as a 
result of left foot surgeries, with those ratings assigned 
from October 26, 2004, through January 31, 2005, and from May 
31, 2005, through June 30, 2005, with the 20 percent 
evaluation restored in each case following that temporary 100 
percent evaluation.  See 38 C.F.R. § 4.30 (2006) 
(convalescent ratings).

Records contained within the claims folder reflect numerous 
treatments over the years for the left foot disability, and 
multiple VA examinations to address the nature and severity 
of the disability.  The Board will briefly review several of 
these pertinent medical records, to address the disability.  
All records have been carefully reviewed and considered for 
this decision, though for the sake of brevity and judicial 
efficiency, not all are specifically addressed in this 
decision.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (Board must review entire record, but need not 
discuss every piece of evidence).  The analysis below focuses 
on the most salient and relevant evidence and on what that 
evidence shows, or fails to show, as to the claim on appeal.  
The veteran must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

Upon VA examination in June 1996, a history of postoperative 
recurrent plantar fibroma was noted.  The fibroma initially 
presented as a ball or lump on the plantar surface of the 
foot that caused pain and interference with weight bearing.  
A pre-service history of an initial surgery in 1985 was 
noted.  The fibroma recurred again following surgery to 
excise it in 1991.  At the June 1996 examination the veteran 
complained that the fibroma swelled and was painful with 
walking, causing him to walk on the lateral aspect of the 
foot.  At this examination the veteran contended that this 
altered gait had caused difficulty with the other foot and 
aggravation of the right knee, though the examiner noted that 
the veteran had injured the right knee in 1994 when he 
accidentally stepped in a hole while running.  The veteran 
explained that he tried to continue with regular activities 
including running despite the left foot disability.  The June 
1996 examiner assessed that the left foot fibroma did not 
contribute to the veteran's right knee condition.  The 
examiner observed the current plantar neuroma to be a soft, 
slightly firm, well-circumscribed nodule 2 by 2 centimeters 
on the plantar surface, with a surgical scar present 3.5 
centimeters in length adjacent to the neuroma.  As this 
examination was primarily to address the question of 
secondary causation of the right knee condition, the examiner 
did not address further the nature or severity of the left 
foot neuroma.

Upon VA examination in October 1997, the veteran reported a 
history of pain in the left foot and aching with standing 
associated with the left foot fibroma.  While the veteran 
reported that his neuroma flared up every day all the time, 
the examiner noted that the veteran worked for the Post 
Office and performed heavy work.  The examiner observed that 
veteran came to the examination with his baby son in a baby 
carriage, and that he maneuvered with the baby carriage 
without difficulty.  The examiner also observed a normal gait 
pattern, and did not observe any inversion or supination of 
the left foot precluding full weight bearing.  The examiner 
did note some tenderness over the left foot plantar surface 
in the area of the three-centimeter post-operative scar, as 
well a 2 by 2 centimeter mass assessed as the recurrent 
fibroma.  The ankles were observed to be symmetrical with 
equal range of motion to 45 degrees plantar flexion, 20 
degrees extension, 40 degrees inversion, and 20 degrees 
eversion.  The veteran's right leg had notable atrophy as 
compared to the left, associated with his right knee 
disability, and the veteran favored the left foot.  This 
examiner also noted that the right knee difficulties were due 
to his 1995 football injury, and were not associated with the 
left foot fibroma.

Upon an August 2001 VA examination, the veteran complained of 
continued pain in the left foot, especially when on his feet 
for a long time, and also alleged some swelling in the foot.  
However, the examiner observed a normal gait with no redness 
or swelling of the foot, despite the presence of a 2 by 2 
centimeter soft tissue mass on the plantar surface, without 
localized swelling, which the examiner assessed to be a 
ganglion cyst.

A September 2005 registered nurse's assessment for the U.S. 
Postal Service concluded that the veteran had permanent work 
limitations precluding all climbing and twisting, and 
permitting occasional bending, squatting, and kneeling, and 
limiting standing to three hours intermittently per day, 
walking to four hours intermittently per day, and sitting to 
four hours continuously per day.  However, this evaluation 
did not differentiate limitations from the left foot disorder 
from those of the veteran's other disabling conditions.

At an October  2005 VA examination , the veteran's history 
was noted of surgeries to remove a left plantar fibroma in 
December 1991 and October 2004, and to totally excise the 
plantar fascia in May 2005.  The examiner noted that the 
veteran worked at the Post Office at the retail counter, with 
work limitations.  He observed the veteran's demonstration of 
a slow but normal gait, and found no foot calluses, and no 
evidence of abnormal weight bearing.  A Z-incision was 
present over two-thirds of the plantar surface.  The plantar 
surface was soft, with mild pes planus.  Toe movement was to 
30 degrees flexion and 20 degrees extension.

In a November 2005 letter, R. L., a private podiatrist, 
informed that he was treating the veteran for the benign soft 
tissue tumor of the left foot plantar facial band.  He noted 
that the veteran currently had progressively increased 
muscle, tendon, and ligament strain of the foot due to loss 
of plantar fascial band support as a result of radical 
plantar fasciectomy resecting the plantar fascial band.  The 
examiner further noted that job requirements of continuous 
standing and lifting resulted in increased pain and 
discomfort, despite custom orthotics which helped to provide 
arch support.

At a May 2006 VA examination, the veteran's history of left 
foot fibroma was noted.  The veteran complained that a 
burning pain on the dorsum and side of his foot related to 
his weakened arch which made walking difficult.  He also 
complained of pain during the day as well as at night.  He 
reported currently working as a postal clerk, but only 
working six hours per day due to pain.  However, he also 
reported pain in his back and right knee.  He complained of 
being unable to do any yard work or work around the house, 
though he was able to drive.  He denied incoordination or 
instability, but complained of fatigability, reduced 
endurance, and weakened movements with less kick off.  The 
examiner noted a limp favoring the left.  There was a 
moderately tender 7x5 centimeter T-incision on the left sole, 
with a decreased arch but no calluses or evidence of abnormal 
weight bearing.  Dorsiflexion and plantar flexion of the toes 
were to 10 degrees each without pain.  The examiner found no 
change in range of motion, coordination, fatigability, 
endurance, or pain level with repetitive motion.  

The veteran's post-operative left foot plantar fibroma is 
currently rated at 20 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Code (DC) 5284.  Under that code, a 20 
percent evaluation is assigned where injury to the foot is 
moderately severe, and a 30 percent evaluation is assigned 
where injury to the foot is severe.  Where there is actual 
loss of use of foot, a 40 percent rating is assigned under 
that code.  Loss of use of foot exists when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function of the foot, whether the acts of balance 
and propulsion, could be accomplished equally well by an 
amputation stump with prosthesis. 38 C.F.R. § 4.63; 38 C.F.R. 
§ 4.71a, DC 5284 (2006).

The veteran's foot condition may also be rated based on 
acquired flat foot under 38 C.F.R. § 4.71a, DC 5276, under 
which severe unilateral flatfoot, with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indications of swelling on 
use, and characteristic callosities, warrants a 20 percent 
evaluation.  The maximum schedular rating for unilateral 
flatfoot is 30 percent, which encompasses pronounced 
disability with marked pronation, extreme tenderness of the 
plantar surfaces of the feet, marked inward displacement, and 
severe spasm of the tendo Achilles on manipulation, which is 
not improved by orthopedic shoes or appliances.

Since the service-connected disability includes surgical 
scarring, the Board has considered a separate rating for the 
scarring.  Under DC 7804, the applicable criterion for a 
compensable rating for a superficial scar is pain on 
examination.

The Board also has considered rating the disability under DC 
5282, for hammer toe; DC 5278, for claw foot; DC 5277, for 
bilateral weak feet; and DC 5283, for the malunion of the 
tarsal and metatarsal bones.  However, none of these foot 
conditions is shown on examination or treatment records, nor 
is the veteran's condition found to be more analogous to 
these than to the codes by which he is rated, for rating 
purposes.  See 38 C.F.R. § 4.20 (where an appropriate rating 
is not apparent, an analogous ratings is to be assigned under 
a closely related disease or injury, where closely related as 
to the functions affected, the anatomical location, and the 
symptomatology).

In evaluating the veteran's claim, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40, 4.45, and 4.59 (2006); see DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Functional loss contemplates the 
inability of the body to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40.  A part that becomes 
painful on use must be regarded as seriously disabled. Id.; 
see also DeLuca. As regards the joints, factors to be 
evaluated include more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.  38 C.F.R. § 4.45(f).  The intent of the schedule 
is to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Considering the criteria for the next higher, 30 percent 
evaluation under DC 5284 for foot injury, the Board notes 
that over the entire rating period severe disability has not 
been supported by the weight of the medical evidence.  While 
R.L., in the November 2005, letter addressed increased 
muscle, tendon, and ligament strain due to fascial band 
resection, and associated pain and discomfort, these foot 
impairments were not found to be severely impairing of foot 
functioning.  Rather, some preserved toe plantar flexion and 
dorsiflexion were noted upon examinations in October 2005 and 
May 2006, and the May 2006 examiner noted that upon 
examination repetitive motion did not result in reduced 
functionality.  Further, all VA examiners over the rating 
period found no objective evidence of impaired weight bearing 
despite the veteran's contentions to the contrary - severe 
calluses or signs of abnormal weight bearing were not shown.  
Reduced use the left leg as compared to the right was also 
not shown; the October 1997 VA examiner noted that there was 
considerable atrophy of the right leg as compared to the 
left.  That examiner pointedly noted that right knee 
difficulty was associated with football injury and not 
disability of the left foot.  The August 2001 VA examiner 
observed that gait was normal, and that there was no swelling 
or redness of the foot.  While the September 2005 nurse's 
assessment concluded that there were work limitations, these 
were undoubtedly also associated with the veteran's other 
current disabilities, as the limitations included limitations 
of sitting and other activities which would not be implicated 
by a foot disorder.

In short, considering all the medical and other evidence of 
record, including those records detailed above, the Board 
finds that weight of the evidence is to the effect that over 
the entire rating period (to the exclusion of convalescent 
periods for which the veteran was separately rated following 
his foot surgeries), the veteran's status post excision of a 
plantar fibroma constituted no more than a moderate or 
moderately severe foot injury, and the weight of the evidence 
over the  entire period was against that condition 
constituting a severe foot disorder.  Diagnostic Code 5284.  
The weight of the medical evidence only supports the presence 
of some pain or discomfort and some moderate limitation of 
use due of the foot.

The Board similarly concludes that the preponderance of the 
evidence is against the presence of pronounced flat foot, 
because over the entire rating period the weight of medical 
evidence is against the presence of marked deformity of 
pronation; extreme tenderness of the plantar surfaces; marked 
inward displacement, and severe tenderness of the tendo 
Achilles not improved by orthopedic shoes or appliances.  
Rather, the weight of the evidence is against the presence of 
pronounced unilateral flat foot during he rating period, so 
as to warrant a 30 percent evaluation on that basis under DC 
5276.

The Board also finds that the localized pain for which the 
veteran is currently rated encompasses any pain that might 
otherwise be rated based on superficial, tender and painful 
scar under Diagnostic Code 7804.  The weight of the medical 
evidence, including as detailed above, is to the effect that 
over the entire rating period the localized pain complex 
associated with the post-operative left foot plantar fibroma 
did not present an additional, distinct pain complex 
associated with superficial scar, and did not otherwise 
present distinct symptoms warranting a separate evaluation 
based on operative scars.  Accordingly, the preponderance of 
the evidence is against a separate rating on that basis. 

Thus, considering all applicable rating criteria and the 
evidence over the entire rating period, the Board finds that 
the preponderance of the evidence is against assignment of a 
higher rating than the 20 percent currently assigned.  
Because the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The RO considered and ultimately denied an extraschedular 
rating for the veteran's status post excision of a plantar 
fibroma with radical excision of the plantar fascia.  
However, the applicable rating criteria, as discussed above, 
address the nature and level of severity of the veteran's 
disability, and there is no indication that disability is 
present which is not appropriately encompassed by that 
criteria.  As noted, complete loss of use of the foot would 
warrant a 40 percent evaluation under DC 5284, and that 
rating is not here found to be warranted.  The veteran 
clearly demonstrated functional use of the foot more 
beneficial than amputation at that level. 

An alternate scenario by which a higher evaluation for the 
veteran's left foot disability may warrant a higher 
evaluation not based on such schedular considerations, even 
when considering DeLuca associated with pain and movement 
impairments, is not apparent in this case.  The veteran's 
pain or discomfort on weight bearing is adequately rated 
based on assigned rating criteria for a foot disorder under 
DC 5284, as already discussed.  Such factors as marked 
interference with employment or frequent periods of 
hospitalization, or other exceptional or unusual disability 
circumstances are not shown.  In essence, the Board finds no 
evidence of an exceptional or unusual disability picture, as 
associated with post-operative left foot plantar fibroma, 
which renders impracticable the application of the regular 
scheduler standards; hence, referral for an extraschedular 
evaluation is not warranted.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(b)(1), 4.16(b); Bagwell.


III.  CUE Claim

An individual whose VA claim is denied by an RO has one year 
in which to initiate an appeal to the Board by filing a 
notice of disagreement (NOD).  If no appeal is filed, the 
decision is final, and is not subject to revision on the same 
factual basis.  38 U.S.C.A. § 7105(c); see 38 C.F.R. §§ 
3.104(a), 20.302, 20.1103.  Such a final decision may, 
however, be reversed or amended where evidence establishes 
that it was a product of clear and unmistakable error.  38 
C.F.R. § 3.105(a).  That regulation is of long standing, and 
has been codified in statute, at 38 U.S.C.A. § 5109A. 

Judicial precedent has consistently stressed the rigorous 
nature of the concept of CUE.  "Clear and unmistakable error 
is an administrative failure to apply the correct statutory 
and regulatory provisions to the correct and relevant facts. 
It is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  In addition, 
"[c]lear and unmistakable error requires that error, 
otherwise prejudicial . . . must appear undebatably."  Akins 
v. Derwinski, 1 Vet. App. 228, 231 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so 
that it can be said that reasonable minds could only conclude 
that the original decision was fatally flawed at the time it 
was made."  Russell v. Principi, 3 Vet. App. 310, 313-4 
(1992).  "It must always be remembered that CUE is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).

The Court has propounded a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination:  (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made;" and (3) a determination 
that there was clear and unmistakable error must be based on 
the record and law that existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 Vet. App. 
242, 245 (1994), (quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc)).  See also Bustos v. West, 179 
F.3d 1378 (Fed. Cir.) (expressly adopting the "manifestly 
changed the outcome" language in Russell, supra), cert. 
denied, 120 S. Ct. 405 (1999).

In order to determine whether a previous final VA rating 
decision contained CUE, a review of the law and evidence, 
which were before the rating, board "at that time" must be 
undertaken.  See 38 C.F.R. § 3.104(a).  "A determination 
that there was 'clear and unmistakable error' must be based 
on the record that existed at the time of the prior . . . 
decision."  Russell, supra at 314.  In other words, the 
Board cannot apply the benefit of hindsight to its evaluation 
of the RO's actions in 1976 in determining whether CUE 
existed at that time.

In this case, it is undisputed that the veteran failed to 
perfect an appeal of the August 1992 rating decision 
assigning a 10 percent initial evaluation with the grant of 
service connection for which he now is challenging.  While he 
did submit an NOD as to that rating in October 1992, he did 
not timely submit a substantive appeal to perfect his appeal 
of that initial rating following the RO's issuance of an SOC 
in March 1993.  38 C.F.R. §§ 20.200, 20.302.  Therefore, that 
decision became final.  The veteran's CUE argument 
essentially amounts to an assertion that reasonable minds 
could not differ, and that the contemporaneous evidence 
clearly and unmistakably showed that DC 5328 was not the 
appropriate diagnostic code for rating his post-operative 
left foot fibroma.  

However, Diagnostic Code 5328 provides for rating benign 
neoplasm of muscle, to be rated under impairment of function 
of the affected part.  In the rating decision, the RO noted 
that service medical records showed recurrence of the 
previously excised fibroma, with pain and some affect on 
ambulation.  As the rating decision informs, the RO 
accordingly assigned an initial 10 percent evaluation, with 
follow-up examination to be scheduled in one year to assess 
residual impairment.  

The Board notes that numerous ancillary ratings for 
disabilities could have been the basis for the 10 percent 
rating assigned under DC 5328 by the RO in the August 1992 
decision.  A 10 percent rating is assignable for anterior 
metatarsalgia 

(Morton's disease) under DC 5279; a 10 percent rating is 
assignable for moderate foot injuries under DC 5284; and a 10 
percent rating is assignable for moderate flat foot under DC 
5276.  

Regardless of whether the Board or the veteran now believes 
that the 10 percent evaluation assigned was appropriate, the 
veteran has not presented a basis to establish that the 
August 1992 decision was product of CUE.  The veteran's claim 
that assignment of 10 percent under DC 5328 was inappropriate 
amounts to a disagreement with the weighing of evidence, 
which is not a permissible basis for a finding of CUE.  See 
Fugo, supra.  Accordingly, the appropriate action by the 
Board is a dismissal of the CUE claim, without prejudice.  
Simmons v. Principi, 17 Vet. App. 104, 114 (2003).


ORDER

Entitlement to an increased rating above the 20 percent 
currently assigned for post-operative left foot plantar 
fibroma is denied.  

The claim of CUE in an August 1992 RO decision assigning an 
initial rating of 10 percent under Diagnostic Code 5328 for 
post-operative left foot plantar fibroma is dismissed.  



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


